Title: To Thomas Jefferson from Albert Gallatin, 24 March 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                24 Mch. 1806
                            
                        
                        Sketch of a letter to the land commissioners of Louisiana 
                  Submitted to the President who will be pleased to
                            suggest such alterations as he may think necessary—
                        
                            —A. G.
                        
                    